Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 10/22/2021 regarding application 16/908,707 filed on 6/22/2020.  
 	Claims 1-26 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
(1) Applicant contends that, regarding claim 1, the Lau reference fails to teach the limitation “storing the data in each of the first data blocks continuously in an off-chip storage” (see pages 9-11 of Applicant’s Remarks). The Examiner disagrees.
First, claim 1 merely recites “an off-chip storage,” and is otherwise completely silent regarding which chip it refers to. Therefore, any chip may read on the limitation, and so long as the data storage is not on-chip, it would meet the limitation.
Second, regarding the cited limitation, Lau teaches the following: [as shown in figure 17, where the matrix processing chip/deep learning chip 1700) includes a read engine (1735), slice engines (1736a and 1736), and an output engine 1737), while the data storage medium HBM (High Bandwidth Memory, 1740a, 1740b, 1740c, 1740d) are outside the chip (1700), i.e., off-chip; FIG. 17 illustrates an example embodiment of a For example, in some embodiments, matrix processing engine 1700 may be implemented by a matrix processing cluster on a matrix processing chip … For example, the illustrated embodiment depicts high bandwidth memory ( HBM) modules 1740, master control CPU (MCC) 1732, matrix processing units (MPUs) 1734, and memory resource blocks ( MRBs) 1738 … (¶ 0104-0106); The illustrated example shows the control flow of matrix processing engine 1700 for matrix operation 1701 and matrix operation 1702. The control flow for a matrix operation begins with the read engine 1735 of matrix processing engine 1700. For example, for matrix operation 1701, read engine 1735 may first retrieve matrix data associated with the particular matrix operation from an HBM module 1740a … In some embodiments, read engine 1735 may use the master control CPU (MCC) 1732 on its respective cluster for storing and retrieving data on HBMs 1740 and MRBs 1738 … (¶ 0112-0113); as shown in figure 19; … The DLH device may include a network of interconnected matrix processing units equipped with processing circuitry to perform arithmetic and convolutional operations on tensor operands (e.g., multidimensional matrix operands). Instructions of the MPUs may take tensors as inputs or operands. These instructions may be sent from a general purpose host processor to the DLH device. The instructions, as sent down from the host processor, may also operate on tensors. These instructions may be processed by the control logic of the DLH to feed the other units (MPU, memory, etc.). These instructions may include data movement (e.g. from off-chip memory into on-chip memory, operands in on-chip memory, and the This data may be stored and transferred as tensors in on-chip and off-chip memory, and between the host and the chip. For instance, data to be fetched or written to using the MPUs may be stored in tensor form, among other example features … (¶ 0044)].
Therefore, Lau clearly teaches “storing the data in each of the first data blocks continuously in an off-chip storage.”
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic 
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lau et al. (US Patent Application Publication 20190392297, hereinafter Lau).
As to claim 1, Lau teaches A matrix storage [A network of matrix processing units (MPUs) is provided on a device, where each MPU is connected to at least one other MPU in the network, and each MPU is to perform matrix multiplication operations … (abstract)] method, comprising: 
dividing a matrix into a plurality of data blocks with a preset segmentation granularity of N rows x M columns, at least one of N and M is greater than 1; wherein the plurality of data blocks comprises at least one first data block of N rows x M columns [as shown in figure 19; … FIG. 19 illustrates the manner in which memory 1900 stores or arranges the elements of matrix 1910 in memory modules 1901. For example, matrix 1910 is logically partitioned into 2.times.2 blocks of matrix elements, and each 2.times.2 block is stored in a single entry 1902 of memory modules 1901. For example, matrix 1910 is logically partitioned into blocks A-I, which are 2.times.2 blocks of matrix elements in matrix 1910, and each block A-I is stored in a single entry 1902 of memory modules 1901. For example, memory 1900 stores and retrieves these respective blocks A-I of matrix 1910 using the same approach as used by memory 1800 for the respective elements A-I of matrix 1810 from FIG. 18. Thus, memory 1900 uses the same storage approach as memory 1800, but memory 1900 operates on blocks of four matrix elements while memory 1800 operates on single matrix elements (¶ 0144)]; 
if the column number of the matrix is not an integer multiple of M, the plurality of data blocks further comprises at least one second data block of N rows x P columns, the second data block is aligned with an adjacent row of first data block, and P is less than M [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19]; 
storing the data in each of the first data blocks continuously in an off-chip storage, and storing the data in each of the second data blocks continuously in the off-chip storage [as shown in figure 17, where the matrix processing chip/deep learning chip 1700) includes a read engine (1735), slice engines (1736a and 1736), and an output engine 1737), while the data storage medium HBM (High Bandwidth Memory, 1740a, 1740b, 1740c, 1740d) are outside the chip (1700), i.e., off-chip; FIG. 17 illustrates an example embodiment of a matrix processing engine 1700. In some embodiments, matrix processing engine 1700 may be implemented by a matrix processing architecture, such as the matrix processing architectures discussed in the examples above. For example, in some embodiments, matrix processing engine 1700 may be implemented by a matrix processing cluster on a matrix processing chip … For example, the illustrated embodiment depicts high bandwidth memory ( HBM) modules 1740, master control CPU (MCC) 1732, matrix processing units (MPUs) 1734, and memory resource blocks ( MRBs) 1738 … (¶ 0104-0106); The illustrated example shows the control flow of matrix processing engine 1700 for matrix operation 1701 and matrix operation 1702. The control flow for a matrix operation begins with the read engine 1735 of matrix processing engine 1700. For example, for matrix operation 1701, read engine 1735 may first retrieve matrix data associated with the particular matrix operation from an HBM module 1740a … In some embodiments, read engine 1735 may use the master control CPU (MCC) 1732 on its respective cluster for storing and retrieving data on HBMs 1740 and MRBs 1738 … (¶ 0112-0113); as shown in figure 19; tensor operands (e.g., multidimensional matrix operands). Instructions of the MPUs may take tensors as inputs or operands. These instructions may be sent from a general purpose host processor to the DLH device. The instructions, as sent down from the host processor, may also operate on tensors. These instructions may be processed by the control logic of the DLH to feed the other units (MPU, memory, etc.). These instructions may include data movement (e.g. from off-chip memory into on-chip memory, operands in on-chip memory, and the arithmetic operations). This data may be stored and transferred as tensors in on-chip and off-chip memory, and between the host and the chip. For instance, data to be fetched or written to using the MPUs may be stored in tensor form, among other example features … (¶ 0044)].
	As to claim 2, The method according to claim 1, wherein if the row number of the matrix is not an integer multiple of N, the plurality of data blocks further comprises at least one third data block of L rows x S columns, and L is less than N [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 3, The method according to claim 2, wherein the number of the third data block is 1, and S is equal to the column number of the matrix [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 4, The method according to claim 2, further comprising: storing the data in each of the third data blocks continuously in the off-chip storage [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
The method according to claim 3, further comprising: storing the data in each of the third data blocks continuously in the off-chip storage [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 6, Lau teaches The method according to claim 1, wherein if the off-chip storage comprises a plurality of storage channels, the segmentation granularity is an integral multiple of a storage granularity of each storage channel [as shown in figure 19; … FIG. 19 illustrates the manner in which memory 1900 stores or arranges the elements of matrix 1910 in memory modules 1901. For example, matrix 1910 is logically partitioned into 2.times.2 blocks of matrix elements, and each 2.times.2 block is stored in a single entry 1902 of memory modules 1901. For example, matrix 1910 is logically partitioned into blocks A-I, which are 2.times.2 blocks of matrix elements in matrix 1910, and each block A-I is stored in a single entry 1902 of memory modules 1901. For example, memory 1900 stores and retrieves these respective blocks A-I of matrix 1910 using the same approach as used by memory 1800 for the respective elements A-I of matrix 1810 from FIG. 18. Thus, memory 1900 uses the same storage approach as memory 1800, but memory 1900 operates on blocks of four matrix elements while memory 1800 operates on single matrix elements (¶ 0144)].
	As to claim 7, Lau teaches A matrix access method, wherein the matrix is stored in an off-chip storage using the matrix storage method according to claim 1, the matrix access method comprising: receiving an access request for the matrix, wherein the access request comprises access parameters of the matrix; if the data block corresponding to the access parameter comprises a complete first data block or a complete second data block, reading the data of the data block from the off-chip storage [as shown in figure 19; … FIG. 19 illustrates the manner in which memory 1900 stores or arranges the elements of matrix 1910 in memory modules 1901. For example, matrix 1910 is logically partitioned into 2.times.2 blocks of matrix elements, and each 2.times.2 block is stored in a single entry 1902 of memory modules 1901. For example, matrix 1910 is logically partitioned into blocks A-I, which are 2.times.2 blocks of matrix elements in matrix 1910, and each block A-I is stored in a single entry 1902 of memory modules 1901. For example, memory 1900 stores and retrieves these respective blocks A-I of matrix 1910 using the same approach as used by memory 1800 for the respective elements A-I of matrix 1810 from FIG. 18. Thus, memory 1900 uses the same storage approach as memory 1800, but memory 1900 operates on blocks of four matrix elements while memory 1800 operates on single matrix elements (¶ 0144); … The DLH device may include a network of interconnected matrix processing units equipped with processing circuitry to perform arithmetic and convolutional operations on tensor operands (e.g., multidimensional matrix operands). Instructions of the MPUs may take tensors as inputs or operands. These instructions may be sent from a general purpose host processor to the DLH device. The instructions, as sent down from the host processor, may also operate on tensors. These instructions may be processed by the control logic of the DLH to feed the other units (MPU, memory, etc.). These instructions may include data movement (e.g. from off-chip memory into on-chip memory, operands in on-chip memory, and the arithmetic operations). This data may be stored and transferred as tensors in on-chip and off-chip memory, and between the host and the chip. For instance, data to be fetched or written to using the MPUs may be stored in tensor form, among other example features … (¶ if the data block corresponding to the access parameter comprises an incomplete first data block or an incomplete second data block, reading the data of the data block from the off-chip storage is prohibited [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 8, A matrix access method, wherein the matrix is stored in an off-chip storage using the matrix storage method according to claim 2, the matrix access method comprising: receiving an access request for the matrix, wherein the access request comprises access parameters of the matrix; if the data block corresponding to the access parameter comprises a complete first data block or a complete second data block, reading the data of the data block from the off-chip storage- if the data block corresponding to the access parameter comprises an incomplete first data block or an incomplete second data block, reading the data of the data block from the off-chip storage is prohibited [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 9, A matrix access method, wherein the matrix is stored in an off-chip storage using the matrix storage method according to claim 3, the matrix access method comprising: receiving an access request for the matrix, wherein the access request comprises access parameters of the matrix: if the data block corresponding to the access parameter comprises a complete first data block or a complete second data block, reading the data of the data block from the off-chip storage: if the data block corresponding to the access parameter comprises an incomplete first data block or an incomplete second data block, reading the data of the data block from the off-chip storage is prohibited [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 10, A matrix access method, wherein the matrix is stored in an off-chip storage using the matrix storage method according to claim 4, the matrix access method comprising: receiving an access request for the matrix, wherein the access request comprises access parameters of the matrix: if the data block corresponding to the access parameter comprises a complete first data block or a complete second data block, reading the data of the data block from the off-chip storage- if the data block corresponding to the access parameter comprises an incomplete first data block or an incomplete second data block, reading the data of the data block from the off-chip storage is prohibited [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 11, A matrix access method, wherein the matrix is stored in an off-chip storage using the matrix storage method according to claim 5, the matrix access method comprising: receiving an access request for the matrix, wherein the access request comprises access parameters of the matrix: if the data block corresponding to the access parameter comprises a complete first data block or a complete second data block, reading the data of the data block from the off-chip storage: if the data block corresponding to the access parameter comprises an incomplete first data block or an incomplete second data block, reading the data of the data block from the off-chip storage is prohibited [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
A matrix access method, wherein the matrix is stored in an off-chip storage using the matrix storage method according to claim 6, the matrix access method comprising: receiving an access request for the matrix, wherein the access request comprises access parameters of the matrix: if the data block corresponding to the access parameter comprises a complete first data block or a complete second data block, reading the data of the data block from the off-chip storage [as shown in figure 19; … FIG. 19 illustrates the manner in which memory 1900 stores or arranges the elements of matrix 1910 in memory modules 1901. For example, matrix 1910 is logically partitioned into 2.times.2 blocks of matrix elements, and each 2.times.2 block is stored in a single entry 1902 of memory modules 1901. For example, matrix 1910 is logically partitioned into blocks A-I, which are 2.times.2 blocks of matrix elements in matrix 1910, and each block A-I is stored in a single entry 1902 of memory modules 1901. For example, memory 1900 stores and retrieves these respective blocks A-I of matrix 1910 using the same approach as used by memory 1800 for the respective elements A-I of matrix 1810 from FIG. 18. Thus, memory 1900 uses the same storage approach as memory 1800, but memory 1900 operates on blocks of four matrix elements while memory 1800 operates on single matrix elements (¶ 0144); … The DLH device may include a network of interconnected matrix processing units equipped with processing circuitry to perform arithmetic and convolutional operations on tensor operands (e.g., multidimensional matrix operands). Instructions of the MPUs may take tensors as inputs or operands. These instructions may be sent from a general purpose host processor to the DLH device. The instructions, as sent down from the host processor, may also operate on tensors. These These instructions may include data movement (e.g. from off-chip memory into on-chip memory, operands in on-chip memory, and the arithmetic operations). This data may be stored and transferred as tensors in on-chip and off-chip memory, and between the host and the chip. For instance, data to be fetched or written to using the MPUs may be stored in tensor form, among other example features … (¶ 0044)]; if the data block corresponding to the access parameter comprises an incomplete first data block or an incomplete second data block, reading the data of the data block from the off-chip storage is prohibited [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
As to claim 13, Lau teaches An electronic device, comprising: at least one processor; and a memory which is connected to and in communication with the at least one processor; wherein, instructions that can be executed by the at least one processor are stored in the memory, the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 1 [… Then, when a particular matrix operation needs to be performed, the matrix processor can retrieve the corresponding matrix subroutine from the matrix subroutine memory, and then execute the instructions and/or commands of the subroutine to perform the desired matrix operation (¶ 0360)].
	As to claim 14, An electronic device, comprising: at least one processor; and a memory which is connected to and in communication with the at least one processor; wherein, instructions that can be executed by the at least one processor are stored in the memory, the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 2 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 15, An electronic device, comprising: at least one processor; and a memory which is connected to and in communication with the at least one processor; wherein, instructions that can be executed by the at least one processor are stored in the memory, the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 3 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 16, An electronic device, comprising: at least one processor; and a memory which is connected to and in communication with the at least one processor; wherein, instructions that can be executed by the at least one processor are stored in the memory, the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 4 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 17, An electronic device, comprising: at least one processor; and a memory which is connected to and in communication with the at least one processor; wherein, instructions that can be executed by the at least one processor are stored in the memory, the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 5 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 18, Lau teaches An electronic device, comprising: at least one processor; and a memory which is connected to and in communication with the at least one processor; wherein, instructions that can be executed by the at least one processor are stored in the memory, the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 6 [… Then, when a particular matrix operation needs to be performed, the matrix processor can retrieve the corresponding matrix subroutine from the matrix subroutine memory, and then execute the instructions and/or commands of the subroutine to perform the desired matrix operation (¶ 0360)].
	As to claim 19, Lau teaches An electronic device, comprising: at least one processor; and a memory which is connected to and in communication with the at least one processor; wherein, instructions that can be executed by the at least one processor are stored in the memory, the instructions are executed by the at least one processor to enable the at least one processor to perform the method according to claim 7 [… Then, when a particular matrix operation needs to be performed, the matrix processor can retrieve the corresponding matrix subroutine from the matrix subroutine memory, and then execute the instructions and/or commands of the subroutine to perform the desired matrix operation (¶ 0360)].
	As to claim 20, Lau teaches A non-transient computer-readable storage medium having computer instructions stored thereon, wherein the computer instructions are executed to cause the computer to perform the method according to claim 1 [An example machine accessible storage medium may have instructions stored thereon, where the instructions, when executed on a machine, cause the machine to: write a particular row or a particular column of a matrix to a memory, where the instructions that cause the machine to write the particular row or the particular column to the memory cause the machine to: shift a plurality of matrix elements of the particular row or the particular column; and write the plurality of matrix elements to a plurality of memory modules of the memory. In one example embodiment of a storage medium, the instructions further cause the machine to perform a particular number of shifts based on a row number of the particular row or a column number of the particular column (¶ 0469)].
As to claim 21, A non-transient computer-readable storage medium having computer instructions stored thereon. wherein the computer instructions are executed to cause the computer to perform the method according to claim 2 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
	As to claim 22, A non-transient computer-readable storage medium having computer instructions stored thereon. wherein the computer instructions are executed to cause the computer to perform the method according to claim 3 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
As to claim 23, A non-transient computer-readable storage medium having computer instructions stored thereon. wherein the computer instructions are executed to cause the computer to perform the method according to claim 4 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
A non-transient computer-readable storage medium having computer instructions stored thereon. wherein the computer instructions are executed to cause the computer to perform the method according to claim 5 [this limitation is conditional, and does not apply to Lau’s disclosure shown in figure 19].
As to claim 25, Lau teaches A non-transient computer-readable storage medium having computer instructions stored thereon. wherein the computer instructions are executed to cause the computer to perform the method according to claim 6 [An example machine accessible storage medium may have instructions stored thereon, where the instructions, when executed on a machine, cause the machine to: write a particular row or a particular column of a matrix to a memory, where the instructions that cause the machine to write the particular row or the particular column to the memory cause the machine to: shift a plurality of matrix elements of the particular row or the particular column; and write the plurality of matrix elements to a plurality of memory modules of the memory. In one example embodiment of a storage medium, the instructions further cause the machine to perform a particular number of shifts based on a row number of the particular row or a column number of the particular column (¶ 0469)].
As to claim 26, Lau teaches A non-transient computer-readable storage medium having computer instructions stored thereon. wherein the computer instructions are executed to cause the computer to perform the method according to claim 7 [An example machine accessible storage medium may have instructions stored thereon, where the instructions, when executed on a machine, cause the machine to: write a particular row or a particular column of a matrix to a memory, .

					Conclusion
6.	Claims 1-26 are rejected as explained above. 
7. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
November 6, 2021